Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-23 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 & 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 3 & 13 both recite in Lines 5-6 the limitation "the static pressure generated by the fluid-moving apparatus" while claim 1 recites “a static pressure of the fluid-moving apparatus”  in line 7, and claim 12 recites “a static pressure for the fluid-moving apparatus” in lines 7-8. These render the claims indefinite in that it is unclear if the “static pressure of the fluid-moving apparatus” is generated by the fluid-moving apparatus as recited in claim 1 or is generated for the fluid the fluid-moving apparatus as recited in claim 13.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nordby et al (US 5,736,823 A) (Nordby hereinafter) in further view of Tang et al (US 2012/0112679 A1) (Tang hereinafter).
Regarding Claim 1, Nordby discloses:  A control system (10) for an electric motor (14) configured to drive a fluid-moving apparatus (12) to generate a fluid-flow (Abstract), said control system (10) comprising: 
a drive circuit (16) configured to regulate electrical power supplied to the electric motor (Abstract; Nordby describes how the switch (16) controls the amount of power being sent to the motor) and generate the fluid-flow (Column 3 - Lines 31-50); and 
a processor (18) coupled to said drive circuit (Figure 1) and configured to: 
compute a value proportional to at least one of a system resistance or a static pressure for the fluid-moving apparatus (Column 3 - Line 51 through Column 4 - Line 5; Nordby describes how the processor is performing a torque calculation as a function of a combined motor speed input (S) & an input (C) from the flow control means, IN ADDITION TO using speed, torque, pressure and air flow characteristics of the blower.  Nordby also describes in Column 4 - Lines 53-62 how in the processors development of the constant values used in the torque equation, the constant values are derived from  based on a fixed set point for a first control parameter and a feedback parameter (Looking to the applicant’s written description, the “first control parameter” & “feedback parameter”, in combination, include two of a speed (N), a torque (T) & power (see Paragraph 52).  Nordby describes how look-up tables are used to determine the values used in their torque equation, where on each table the fixed set point would be the resulting point from the two corresponding monitored values.  For example, looking to Figure 3, the “first control parameter” could be torque & the “feedback parameter” could be speed, where a torque of 25 & speed of 600 results in a fixed set point “A”); 
receive a fluid-flow rate demand value (The flow controller (22) outputs a desired air flow rate to the processor); 
compute an operating set point for a second control parameter based on the fluid-flow rate demand value and the value proportional to the at least one of the system resistance or the static pressure (Column 3 - Line 50 through Column 5 - Line 54; These paragraphs describe how the system of Norby is designed to have the desired air flow rate sent from the flow controller (22) to the processor (18), where the processor uses 
control said drive circuit based on the operating set point to supply electrical power to the electric motor and to operate the fluid-moving apparatus to generate the fluid-flow (Column 3 - Line 50 to Column 4 - Line 53; Abstract;  The switch (16), which is interpreted as being equivalent to the applicant’s “drive circuit” controls the amount of power that is supplied to the electric motor to operate the blower to generate the flow of fluid).  
While Nordby does describe the motor as being a brushless DC motor (see Column 1 - Lines 25-26), they are silent regarding the internal structure/operation of the motor where the electric power is supplied to a stator of the electric motor to turn a rotor of the electric motor.
HOWEVER, Tang is also directed to a fan rotary speed controlling device (see Figure 2) comprising a driving circuit (30) connected to a switching circuit (24) for a motor (7), wherein the motor is a brushless DC motor with a stator & rotor and power is supplied to the stator of the electric motor to turn the rotor of the electric motor (see Paragraph 5; Tang describes how the motor has a stator & rotor where the direction of current flowing through the windings of the stator, which can push the permanent magnetic rotor to continuously rotate).
The internal structure & operation of brushless DC motors is well known to those having ordinary skill in the art and it is also noted that a simple substitution of one known element (in this case, the generic brushless DC motor of Nordby) for another (in this case, the more specific brushless DC motor including a stator & a rotor driven by the stator, as taught Tang) to obtain in this case, a motor capable of imparting a driving force on a fan to generate fluid flow) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Nordby such that it included a stator for receiving electrical power, where the power supplied to the stator turns a rotor of the electric motor, as taught by Tang, as such structure/operation would have been well known.
Regarding Claim 2, Nordby in view of Tang discloses the invention as disclosed above in Claim 1, wherein Nordby further discloses:  wherein said processor (18), in computing the value proportional to the at least one of the system resistance or the static pressure, is further configured to: 
control said drive circuit (16) based on the fixed set point for the first control parameter to supply electrical power to the electric motor and to operate the fluid-moving apparatus (Column 3 - Line 50 through Column 5 - Line 54; These paragraphs describe how in the system of Norby, the processor uses the signals from various sensors (20) (which are monitoring various operating parameters of the air blower including, but not limited to, speed, torque, voltage, pressure & air flow characteristics) to create a control signal that is sent to the power switch (16) to control the amount of power supplied to the motor (14) to achieve the desired flow rate);   
determine the feedback parameter corresponding to the fixed set point, the fixed set point and the feedback parameter, in combination, including two of a torque, a speed, or a power (As noted previously, Nordby describes in Column 3 - Line 51 through Column 4 - Line 5 
determine a fluid-flow value corresponding to the fixed set point and the feedback parameter (Column 3 - Line 50 through Column 5 - Line 54; These paragraphs describe how in the system of Norby, the processor uses the signals from various sensors (20) (which are monitoring various operating parameters of the air blower including, but not limited to, speed, torque, voltage, pressure & air flow characteristics) to create a control signal based on a torque equation, where that signal is sent to the power switch (16) to control the amount of power supplied to the motor (14) to achieve the desired flow rate).  
Regarding Claim 3, Nordby in view of Tang discloses the invention as disclosed above in Claim 1, wherein Nordby further discloses:  wherein said processor (18) is further configured to: 
compute the value proportional to the system resistance based on the fixed set point for the first control parameter and the feedback parameter by: 
computing the value proportional to the static pressure generated by the fluid-moving apparatus based on the fluid-flow and a speed (Column 3 - Line 50 through Column 5 - Line 54; These paragraphs describe how in the system of Norby, the processor uses the signals from various sensors (20) (which are monitoring various operating parameters of the air blower including, but not limited to, speed, torque, voltage, pressure & air flow characteristics) and that these values can be used in a static pressure look-up table (Column 4 - Lines 53-62)); and 
computing the value proportional to the system resistance based on the static pressure and the fluid-flow (as noted above, the processor receives data from sensors to compute operational values of the assembly for use in a torque equation, where the values is based on information from a static pressure table (see Figure 3) and air flow characteristics (as described in Column 3 - Lines 51-62)).  
Regarding Claim 4, Nordby in view of Tang discloses the invention as disclosed above in Claim 1, wherein Nordby further discloses:  wherein said processor (18) is further configured to compute the value proportional to the static pressure using a static pressure correlation algorithm (Column 4 - Line 53 through Column 5 - Line 5; Nordby describes how double linear approximations can be used to derive the constants used in the torque equation, such as being used in the blower’s torque/speed curve).  
Regarding Claim 5, Nordby in view of Tang discloses the invention as disclosed above in Claim 1, wherein Nordby further discloses:  wherein said processor (18), in computing the operating set point, is further configured to: 
compute a static pressure demand value based on the fluid-flow rate demand value and the value proportional to the at least one of the system resistance or the static pressure (Figure 4; This figure shows how the system of Nordby can use the table shown in Figure 4 to compute a static pressure demand value based on the fluid flow rate (X-axis) and the static pressure (Y-axis)); and 
compute the operating set point based on the static pressure demand value and the fluid-flow rate demand value (Column 3 - Line 50 through Column 5 - Line 54; These paragraphs describe how in the system of Norby, the processor uses the signals from various sensors (20) (which are monitoring various operating parameters of the air blower including, but not limited to, 
Regarding Claim 6, Nordby in view of Tang discloses the invention as disclosed above in Claim 1, wherein Nordby further discloses:  wherein the first control parameter and the second control parameter are a same parameter (Column 3 - Line 50 through Column 5 - Line 54;  Nordby describes how the processor uses various signals (which are monitoring various operating parameters such as speed, torque, voltage, pressure & air flow) to compute a fixed set point for a first control parameter & an operating set point for the second control parameter.  So the first & second control parameters can be the same parameter).  
Regarding Claim 7, Nordby in view of Tang discloses the invention as disclosed above in Claim 1, wherein Nordby further discloses:  wherein the first control parameter is torque and the feedback parameter is speed (Column 3 - Lines 51-62; This describes how various parameters are monitored by sensors, such parameters include at least torque & speed).  
Regarding Claim 8, Nordby in view of Tang discloses the invention as disclosed above in Claim 7, wherein Nordby further discloses:  wherein the second control parameter is speed (Column 3 - Lines 51-62; This describes how various parameters are monitored by sensors, such parameters include at least torque & speed).  
Regarding Claim 9, Nordby in view of Tang discloses the invention as disclosed above in Claim 7, wherein Nordby further discloses:  wherein the second control parameter is torque 
Regarding Claim 10, Nordby in view of Tang discloses the invention as disclosed above in Claim 1, wherein Nordby further discloses:  wherein the first control parameter is speed and the feedback parameter is an input power to the electric motor (Column 3 - Lines 51-62; This describes how various parameters are monitored by sensors, such parameters include at least speed & the voltage supplied to the motor AS WELL AS the current drawn by the motor (see Abstract).  With both the voltage & current being detected, the processor would be detecting the input power of the electric motor).  
Regarding Claim 11, Nordby in view of Tang discloses the invention as disclosed above in Claim 1, wherein Nordby further discloses:  wherein the first control parameter is a shaft power output from the electric motor or an input power to the electric motor (Column 3 - Lines 51-62; This describes how various parameters are monitored by sensors, such parameters include at least the voltage supplied to the motor AS WELL AS the current drawn by the motor (see Abstract).  With both the voltage & current being detected, the processor would be detecting the input power of the electric motor), and the feedback parameter is a speed or a torque (Column 3 - Lines 51-62; This describes how various parameters are monitored by sensors, such parameters include at least speed & torque).  

When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  
Regarding Claim 12
Regarding Claim 13, Nordby in view of Tang discloses the invention as disclosed above in Claim 12, wherein Nordby further discloses:  wherein computing the value proportional to the at least one of the system resistance or the static pressure includes: 
determining a fluid-flow value corresponding to the first control parameter and the feedback parameter (Looking to the applicant’s written description, the “first control parameter” & “feedback parameter”, in combination, include two of a speed (N), a torque (T) & power (see Paragraph 52).  In Nordby (see Column 3 - Line 50 through Column 5 - Line 54), it is described how the processor uses the signals from various sensors (20) (which are monitoring various operating parameters of the air blower including, but not limited to, speed, torque, voltage, pressure & air flow characteristics) and that these values can be used in a static pressure look-up table (Column 4 - Lines 53-62).  So any of at least the speed or torque values monitored by Nordby’s sensors would be used as the “feedback parameter” for determining the fluid-flow value used by the processor for regulating the operation of the electric motor); 
computing the value proportional to the static pressure generated by the fluid-moving apparatus based on the fluid-flow value and the feedback parameter (Column 3 - Line 50 through Column 5 - Line 54; These paragraphs describe how in the system of Norby, the processor uses the signals from various sensors (20) (which are monitoring various operating parameters of the air blower including, but not limited to, speed, torque, voltage, pressure & air flow characteristics) and that these values can be used in a static pressure look-up table (Column 4 - Lines 53-62)); and 
computing the value proportional to the system resistance based on the static pressure and the fluid-flow (as noted above, the processor receives data from sensors to compute operational values of the assembly for use in a torque equation, where the values is based on 
Regarding Claim 14, this is directed to the method of operating the control system as described in Claim 4.  Therefore, Claim 14 is rejected under the same prior art used in the rejection of Claim 4.
Regarding Claim 15, this is directed to the method of operating the control system as described in Claim 5. Therefore, Claim 15 is rejected under the same prior art used in the rejection of Claim 5.
Regarding Claim 16, this is directed to the method of operating the control system as described in Claim 6.  Therefore, Claim 16 is rejected under the same prior art used in the rejection of Claim 6.
Regarding Claim 17, this is directed to the method of operating the control system as described in Claim 7.  Therefore, Claim 17 is rejected under the same prior art used in the rejection of Claim 7.
Regarding Claim 18, this is directed to the method of operating the control system as described in Claim 8.  Therefore, Claim 18 is rejected under the same prior art used in the rejection of Claim 8.
Regarding Claim 19, this is directed to the method of operating the control system as described in Claim 9.  Therefore, Claim 19 is rejected under the same prior art used in the rejection of Claim 9.
  Regarding Claim 20, Nordby in view of Tang discloses the invention as disclosed above in Claim 12, wherein Nordby further discloses:  wherein the first control parameter is speed and the feedback parameter is torque (Column 3 - Line 50 through Column 5 - Line 54; 
Regarding Claim 21, this is directed to the method of operating the control system as described in Claim 11.  Therefore, Claim 21 is rejected under the same prior art used in the rejection of Claim 11.

Regarding Claim 22, Nordby discloses:  A constant fluid-flow system (Abstract; This describes how their invention is directed to an air handling apparatus that delivers a volume of air at generally a constant flow rate), comprising: 
a fluid moving apparatus (12); 
an electric motor (14) coupled to and configured to drive said fluid moving apparatus to generate a fluid-flow (Abstract; Figure 1) into an output path (Abstract; Nordby describes how the blower is  used to push air from one point to another, which denotes some form of “output path”), said electric motor being coupled to said fluid moving apparatus (Figure 1); AND
the control system of Claim 1 (see the rejection of Claim 1 above).  
While Nordby does describe the motor as being a brushless DC motor (see Column 1 - Lines 25-26), they are silent regarding the internal structure/operation of the motor where the electric comprising a stator and a rotor.
HOWEVER, Tang is also directed to a fan rotary speed controlling device (see Figure 2) comprising a driving circuit (30) connected to a switching circuit (24) for a motor (7), wherein the motor is a brushless DC motor with a stator & rotor coupled to said fluid moving apparatus (see Paragraph 5 & 23; Tang describes in Paragraph 5 how the motor has a stator & rotor where 
The internal structure & operation of brushless DC motors is well known to those having ordinary skill in the art and it is also noted that a simple substitution of one known element (in this case, the generic brushless DC motor of Nordby) for another (in this case, the more specific brushless DC motor including a stator & a rotor driven by the stator, as taught Tang) to obtain predictable results (in this case, a motor capable of imparting a driving force on a fan to generate fluid flow) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Nordby such that it included a stator for receiving electrical power, where the power supplied to the stator turns a rotor of the electric motor, as taught by Tang, as such structure/operation would have been well known.
Regarding Claim 23, this is directed to the method of operating the control system as described in Claim 2. IN ADDITION TO having the processor determine a feedback parameter corresponding to the fixed set point, the fixed set point and the feedback parameter, in combination, including two of a torque, a speed, an input power to said electric motor, or a shaft power output from said electric motor.  
With respect to the limitations in Claim 23 that were previously recited in Claim 2, these limitations in Claim 23 are rejected under the same prior art and motivations as those used in the rejection of Claim 2.
With respect to the additional limitations, the claim merely requires that processor determines the feedback parameter corresponding to the fixed set point, the fixed set point & the feedback parameter including two of “a torque, a speed, an input power to said electric motor, or a shaft power output from said motor”.  Nordby describes in Column 3 - Line 50 through Column 5 - Line 54; These paragraphs describe how in the system of Norby, the processor uses the signals from various sensors (20) (which are monitoring various operating parameters of the air blower including, but not limited to, speed, torque, voltage, pressure & air flow characteristics) and that these values can be used in a static pressure look-up table (Column 4 - Lines 53-62)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yokouchi et al (US 2010/0101265 A1), Branecky (US 2008/0095638 A1) & Solan JR et al (US 2006/0265890 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.J.B/Examiner, Art Unit 3746             

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746